IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 49,656-03


EX PARTE DAVID LYNN CARPENTER





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



Per Curiam.  
 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On March 23, 1999, Applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and
the trial court, accordingly, set punishment at death.  This Court affirmed Applicant's
conviction and sentence on direct appeal.  Carpenter v. State, No. 73,442 (Tex. Crim. App.
October 24, 2001).
	Applicant presents two allegations.  The record reflects that Applicant is currently
challenging his conviction by way of a federal petition for writ of habeas corpus relief in Cause
No. 3-02-CV-1145-H, styled David Lynn Carpenter v. Douglas Dretke, in the United States
District Court for the Northern District of Texas, Dallas Division.  The record also reflects
that on April 15, 2004, the federal district court entered an order staying its proceedings for
Applicant to return to state court to consider his current unexhausted claims.  Therefore, this
Court may have jurisdiction to consider this subsequent state application.  Ex parte Soffar, No.
29,980-02 (Tex. Crim. App. February 11, 2004).    
	We have reviewed the application and find that the allegations satisfy the requirements
of Article 11.071, § 5(a), Tex. Code Crim. Proc.  Accordingly, we find that the requirements
for consideration of a subsequent application have been met and the cause is remanded to the
trial court for consideration of the allegations.  
	IT IS SO ORDERED THIS THE 22ND DAY OF SEPTEMBER, 2004.

Do Not Publish